Citation Nr: 1637041	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-30 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran had active duty service in the U.S. Army from March 1966 to February 1968.  He is confirmed to have served within the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) is from January 2011 and January 2015 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2014, the Board denied the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  The Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (CAVC), and the denial was vacated and remanded back to the Board for additional development and consideration, as discussed in more detail below.  New evidence has been received, rendering the evidence in equipoise, thus this claim will be granted in this decision.

Also in December 2014, the Board granted service connection for bilateral hearing loss.  In January 2015, the RO assigned a noncompensable rating to that disability, to which the Veteran has appealed.  This issue must therefore be remanded for readjudication and issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  His claim for TDIU, which is part of his increased rating claim, must also be remanded as it is inextricably intertwined.  Harris v. Derwinsky, 1 Vet. App. 180, 183 (1991).  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).










FINDING OF FACT

The Veteran's PTSD and major depression are related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection are met for PTSD with major depression.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted if it is shown a Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service.  38 C.F.R. §§ 3.303 (2014).  To establish entitlement to service connection, there must be:  (1) evidence establishing a diagnosed disability at some point since the filing of the claim; (2) evidence establishing the in-service incurrence or aggravation of a relevant disease or injury; and, (3) evidence that there is a relationship between the disease or injury in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

To establish entitlement to service connection for PTSD, there must be:  (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), which requires it be diagnosed in accordance with the DSM; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and, (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

The Veteran was not diagnosed with any acquired psychiatric disability while still in service.  At his separation examination, he made no complaints of depression or anxiety.

He asserts that he witnessed three friends killed in motor vehicle accidents while in Vietnam-one who fell asleep at the wheel and two who were run over by drivers who did not see them.  He also asserts that seeing piles of dead bodies that were obviously executed by Vietnamese soldiers was disturbing and distressing.  

The Veteran was given a VA examination in November 2010, but the examiner did not think he met the diagnostic criteria for PTSD.  She also opined that his other diagnoses were not related to service, as there was no mental health treatment until 2008, forty years following separation. 

The Veteran submitted a letter by Dr. M.B., that confirmed the Veteran has a PTSD diagnosis, which that doctor attributed to service.  This letter did not contain a supporting explanation for that opinion, but it does weigh in his favor.  

In following up with the CAVC's remand of this claim, the Veteran was examined by a private psychologist in August 2016.  She conducted a complete examination, including diagnostic tests, which the Board notes were not provided to the Veteran during his VA examination.  In addition, she noted that he reexperienced his traumatic experiences, through nightmares, intrusive thoughts, and olfactory hallucinations.  She therefore confirmed that his stressors occurred.  He displayed avoidance, stating during the examination that he did not want to discuss the incidents in Vietnam.  He has not attended therapy for his symptoms and refuses.  He isolates and keeps busy to prevent thinking about unpleasant memories.  He has a significant sleep disturbance and is always on guard.  The examiner opined that it was more than likely that he had these symptoms since separating from service, citing his wife's letter and a statement from his brother in support of the duration of the Veteran's symptoms.  She also opined that he had major depression that was due to service.

Without belaboring the point, it is clear that the evidence is now at least in relative equipoise as to whether PTSD, or any other acquired psychiatric disability, is related to service.  Accordingly, the benefit of the doubt is triggered and service connection is warranted.

ORDER

Service connection is granted for PTSD with major depression.


REMAND
The Veteran filed a timely NOD to the January 2015 rating decision granting service connection but denying a compensable rating for bilateral hearing loss.  It appears that the RO began the process of readjudicating the claim, but an SOC has not yet been issued.  Accordingly, this claim is remanded for that purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

His claim for a TDIU is inextricably intertwined with the claim for a higher rating for his hearing loss.  Harris v. Derwinsky, 1 Vet. App. 180, 183 (1991).  It is therefore also remanded.

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's claim for a compensable rating for bilateral hearing loss, including TDIU.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2015).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


